NUMBER 13-20-00105-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                            IN RE LUIS FERNANDO FLORES


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Tijerina1

        In this original proceeding, relator Luis Fernando Flores contends that the trial

court 2 abused its discretion by compelling him to execute an authorization allowing the


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
also id. R. 47.4 (distinguishing opinions and memorandum opinions).

        2 This original proceeding arises from trial court cause number 2019-CCL-00038 in the County

Court at Law No. 2 of Cameron County, Texas, and the respondent is the Honorable Laura Betancourt.
See id. R. 52.2.
real party in interest, Gloria Idalia Cardona, to obtain his military records. We agree with

relator and conditionally grant mandamus relief.

                                    I.      BACKGROUND

       In the underlying personal injury case, relator and Anna Victoria Silva brought suit

against Cardona for personal injuries that they sustained in an automobile collision. Silva

is not a party to this original proceeding. According to relator’s amended original petition,

the incident giving rise to the lawsuit occurred as follows:

       On or about November 8, 2018, Plaintiff Luis Fernando Flores, was
       operating his motor vehicle and traveling northbound near the 800th block
       of North Frontage Road of US Highway 77 in Brownsville, Cameron County,
       Texas. Plaintiff Anna Victoria Silva was a passenger in the vehicle driven
       by Plaintiff Flores.

       At all times relevant, Defendant Gloria Cardona was operating a motor
       vehicle headed northbound on the Frontage Road. Suddenly and without
       warning, Defendant Gloria Cardona attempted to merge into Plaintiff’s lane
       of travel but failed to change lanes when safe, keep a proper lookout, and
       violently collided with the Plaintiff’s vehicle. As a result of the collision, the
       Plaintiffs sustained severe bodily injuries.

Relator sought damages for past and future medical care and expenses, physical pain

and suffering, physical impairment, future disfigurement, and “medical monitoring and

prevention.” Cardona filed a general denial, which included affirmative defenses and

requests for disclosure.

       Cardona thereafter filed a “Motion for Court to Execute Standard Form 180

Request for Military Records of [Relator].” In her one-page motion, Cardona alleged that

execution of the form was “required” before the “United States Military” would release

relator’s records. Cardona offered no rationale for her request and provided no argument

or authority in support of her motion. As “Exhibit A” to her motion, Cardona attached an

“Instruction and Information Sheet for SF 180, Request Pertaining to Military Records,”

                                               2
and a blank “Standard Form 180, Request Pertaining to Military Records” (SF 180). The

SF 180 contains several options for the applicant to select the specific items being

requested: (1) “DD Form 214 or equivalent,” which are “items normally needed to verify

military service”; (2) “Medical Records,” which include “Service Treatment Records,

Health (outpatient), and Dental Records”; and (3) “Other”; with a blank line allowing the

applicant to specify the particular records needed.

       Relator filed a motion in opposition to Cardona’s pleading. Relator alleged that

Cardona had not sought the records through a method authorized by the rules of civil

procedure, and he had not had the opportunity to formally object and otherwise respond

to her request. He further alleged that Cardona’s request sought irrelevant information

and was overbroad, and her request was not supported by good cause:

       Specifically, Plaintiff testified that he joined the [United States] Navy
       Reserve in the Summer of 2018. He completed an initial physical test exam
       during the Summer of 2018 and did not complete another physical test [until]
       April or May of 2019. . . . The relevant treatment Plaintiff received for the
       car crash at issue occurred during November 2018—February 2019 and
       therefore Plaintiff’s military records are not relevant, nor will they provide
       insight into Plaintiff’s injuries.

Relator provided excerpts from his deposition in support of his opposition. In relator’s

deposition excerpts, relator testified that he passed the Reserve’s “physical” consisting of

push-ups, sit-ups, and running in May 2019. Relator further argued that Cardona’s

request “provides no time frame and no limiting instructions as to what medical records

are being specifically sought,” and that Cardona was “in essence requiring a blanket

release of all [relator’s] medical records” regardless of their relevance to “the injuries

claimed in the instant cause.” Relator argued that the release was “not tailored to a

specific time frame” or “limited solely to the condition at issue.” Relator also contended



                                             3
that the trial court could not require a party to sign a blanket or “global” authorization for

all medical records, and instead, “the authorization must be drawn to require production

of records reasonably related to the issues in the case.” Relator also argued that the

release infringed upon his patient-physician privilege. Finally, citing and discussing this

Court’s opinion in In re Guzman, 19 S.W.3d 522, 525 (Tex. App.—Corpus Christi–

Edinburg 2000, orig. proceeding), and noting its holding that a trial court cannot force a

party to create documents which do not exist, relator asserted that Cardona sought the

“creation of authorizations” similar to those in Guzman insofar as she sought “an open-

ended Military Form with no time frame and no limiting instructions as to what medical

records are being specifically sought.” Relator requested that the trial court deny

Cardona’s motion, or alternatively, conduct an in camera inspection of the requested

records to determine their relevance.

       The trial court held a non-evidentiary hearing on Cardona’s motion for execution

of the SF 180. According to argument presented at the hearing, the hearing had been

previously reset to allow Cardona to send relator a request for production seeking the

records. At the time of the hearing, Cardona had sent the request for production and

relator had filed objections to that request. Cardona’s second set of requests for

production include one request for production: “Execute the attached Military Records

Authorization.” The attached SF 180 is partially completed and the box next to “Medical

Records” is checked. Relator responded to this request for production by stating:

“OBJECTION. Plaintiff objects to this request in that it violates his privacy rights, [is] overly

broad, and [is] not reasonably calculated to lead to the discovery of admissible evidence.”

       At the hearing, Cardona argued that relator joined the Reserve in June 2018, the



                                               4
accident happened in November 2018, relator would have undergone a military physical

in approximately December 2018, and the physical would reflect relator’s physical

condition at that time. In contrast, relator urged that the military records were irrelevant

because relator had recovered from the injuries that he sustained in the automobile

accident in approximately February 2019 after receiving treatment for his injuries. Relator

argued that the request was a “fishing expedition” and that he could not be compelled to

execute an authorization in response to a request for production. At the conclusion of the

hearing, the trial court took the issue under advisement.

       On January 29, 2020, the trial court signed an order granting Cardona’s motion.

The trial court’s order specifically grants Cardona’s “Motion for Court to Execute Standard

Form 180 Request for Military Records,” but does not address Cardona’s request for

production, does not circumscribe the records to be produced pursuant to the SF 180,

and does not require an in camera review of any records obtained through use of the SF

180.

       This original proceeding ensued. By one issue, relator contends that the trial court

abused its discretion by compelling him to execute the authorization and that he lacks an

adequate remedy by appeal. This Court requested and received an amended response

to the petition for writ of mandamus from Cardona. Through her first amended response,

Cardona alleges that the trial court did not abuse its discretion because the authorization

was limited in scope to medical records from the Reserve and it was limited in time from

June 2018 to present. She alleges that the authorization seeks relevant discovery

because relator was treated for his alleged back injuries during this period of time and

relator testified that, at the same time, he underwent medical physicals measuring his



                                             5
fitness and overall health in the Reserve. She alleges that the trial court order required

relator to sign an “appropriately limited” authorization rather than a blank one, and that

her request sought relevant information and was reasonably calculated to lead to the

discovery of admissible evidence. She supported her response with relator’s medical

records, which were not apparently presented to the trial court, 3 and the requests for

production and response referenced previously. Relator filed a reply to Cardona’s

response reiterating the arguments made in support of his request for mandamus relief.

                             II.     STANDARD FOR MANDAMUS RELIEF

        To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of

discretion occurs when a trial court’s ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide, 494
S.W.3d at 712; Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). A trial court

abuses its discretion when it fails to analyze or apply the law correctly or apply the law

correctly to the facts. In re Nationwide, 494 S.W.3d at 712; In re H.E.B. Grocery Co., 492
S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam).

        We determine the adequacy of an appellate remedy by balancing the benefits of



         3 With limited exceptions, we review the actions of the trial court based on the record before the

court at the time it makes its ruling. See Axelson, Inc. v. McIlhany, 798 S.W.2d 550, 556 (Tex. 1990) (orig.
proceeding); Sabine OffShore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979) (orig.
proceeding); Hudson v. Aceves, 516 S.W.3d 529, 539–40 (Tex. App.—Corpus Christi–Edinburg 2016, no
pet.) (combined app. & orig. proceeding); In re Taylor, 113 S.W.3d 385, 392 (Tex. App.—Houston [1st Dist.]
2003, orig. proceeding). Accordingly, we do not utilize the medical records in our review.

                                                     6
mandamus review against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528

(Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. In

deciding whether the benefits of mandamus outweigh the detriments, we weigh the public

and private interests involved, and we look to the facts in each case to determine the

adequacy of an appeal. In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 313 (Tex. 2010)

(orig. proceeding); In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 469 (Tex. 2008) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136–37. Mandamus “may be

essential to preserve important substantive and procedural rights from impairment or loss,

[and] allow the appellate courts to give needed and helpful direction to the law that would

otherwise prove elusive in appeals from final judgments.” In re Prudential Ins. Co. of Am.,
148 S.W.3d at 136.

       The scope of discovery is generally within the trial court’s discretion. In re Graco

Children’s Prods., Inc., 210 S.W.3d 598, 600 (Tex. 2006) (orig. proceeding) (per curiam);

In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding) (per curiam).

Nevertheless, a discovery order that compels production beyond the rules of procedure

is an abuse of discretion for which mandamus is the proper remedy. In re Nat’l Lloyds Ins.

Co., 449 S.W.3d 486, 488 (Tex. 2014) (orig. proceeding); In re Deere & Co., 299 S.W.3d
819, 820 (Tex. 2009) (orig. proceeding) (per curiam); Texaco, Inc. v. Sanderson, 898
S.W.2d 813, 815 (Tex. 1995) (per curiam). A party lacks an adequate remedy by appeal

with regard to an order denying discovery when: (1) the appellate court would not be able

to cure the trial court’s error on appeal; (2) the party’s ability to present a viable claim or

defense is vitiated or severely compromised; or (3) the missing discovery cannot be made

a part of the appellate record. In re Ford Motor Co., 988 S.W.2d 714, 721 (Tex. 1998)



                                              7
(orig. proceeding).

                                     III.   DISCOVERY

       “Parties are ‘entitled to full, fair discovery’ and to have their cases decided on the

merits.” Ford Motor Co. v. Castillo, 279 S.W.3d 656, 663 (Tex. 2009) (quoting Able Supply

Co. v. Moye, 898 S.W.2d 766, 773 (Tex. 1995) (orig. proceeding)). Parties may seek

discovery “regarding any matter that is not privileged and is relevant to the subject matter

of the pending action.” TEX. R. CIV. P. 192.3(a); see In re Nat’l Lloyds Ins. Co., 449 S.W.3d

at 488. The phrase “relevant to the subject matter” is to be broadly construed. Ford Motor

Co., 279 S.W.3d at 664; see In re Nat’l Lloyds Ins. Co., 449 S.W.3d at 488. Information

is relevant if it tends to make the existence of a fact that is of consequence to the

determination of the action more or less probable than it would be without the information.

See TEX. R. EVID. 401.

       It is not a ground for objection “that the information sought will be inadmissible at

trial if the information sought appears reasonably calculated to lead to the discovery of

admissible evidence.” TEX. R. CIV. P. 192.3(a). However, a party’s discovery requests

must show a reasonable expectation of obtaining information that will aid in the resolution

of the dispute. In re CSX Corp., 124 S.W.3d at 152. A request “is not overbroad merely

because [it] may call for some information of doubtful relevance” so long as it is

“reasonably tailored to include only matters relevant to the case.” Texaco, Inc., 898
S.W.2d at 815; see In re Nat’l Lloyds Ins. Co., 449 S.W.3d at 488; In re Graco Children’s

Prods., Inc., 210 S.W.3d at 600.

       We evaluate the relevancy of discovery on a case-by-case basis by considering,

among other things, the pleadings and the instrumentality of the alleged injury. In re Sun



                                             8
Coast Res., Inc., 562 S.W.3d 138, 146 (Tex. App.—Houston [14th Dist.] 2018, orig.

proceeding); see also In re Methodist Primary Care Grp., No. 14-17-00299-CV, 2017 WL
3480292, at *2 (Tex. App.—Houston [14th Dist.] Aug. 14, 2017, orig. proceeding) (mem.

op.). A discovery request is “overbroad” when it encompasses “time periods, products, or

activities beyond those at issue in the case” and, therefore, is not “reasonably tailored to

include only relevant matters.” In re Alford Chevrolet–Geo, 997 S.W.2d at 180 n.1 (Tex.

1999) (orig. proceeding); see also In re Deere & Co., 299 S.W.3d at 820; In re Graco

Children’s Prods., 210 S.W.3d at 600; In re Waste Mgmt. of Tex., Inc., 392 S.W.3d 861,

871 (Tex. App.—Texarkana 2013, orig. proceeding). “[A] discovery request that is

unlimited as to time, place, or subject matter is overly broad as a matter of law.” In re

United Fire Lloyds, 578 S.W.3d 572, 580 (Tex. App.—Tyler 2019, orig. proceeding); see

In re Xeller, 6 S.W.3d 618, 626 (Tex. App.—Houston [14th Dist.] 1999, orig. proceeding).

                                      IV.     ANALYSIS

       Relator contends that the trial court abused its discretion by ordering him to

execute the military authorization because he cannot be forced to create a document that

does not exist solely to comply with a request for production. He further contends that the

military authorization form is overly broad and would give Cardona access to “his entire

military file, without any limitation to time period or relevance to the injuries at issue.” In

response, Cardona alleges that relator need not “create a document that does not exist,”

as in Guzman, because the authorization at issue here was in existence and completed,

save for relator’s signature. See In re Guzman, 19 S.W.3d at 525 (noting that “the signed

authorizations were not in existence at the time of the hearing” and the “effect of the

Court’s order is to order relator to create the authorizations”). And, as noted previously,



                                              9
Cardona argues that the military records are relevant to relator’s physical condition

following the automobile accident.

        Here, Cardona attached a blank SF 180 Request for Military Records to her motion

seeking the records, and the trial court granted that motion without qualification. As stated

previously, the SF 180 contains several categories of items that may be requested: (1)

“DD Form 214 or equivalent,” which are “items normally needed to verify military service”;

(2) “Medical Records,” which includes “Service Treatment Records, Health (outpatient),

and Dental Records”; and (3) “Other; with an option to specify the particular records

needed. Although Cardona’s request for production attached an SF 180 that had been

partially completed so as to request “Medical Records,” the trial court’s ruling granted

Cardona’s motion for the military records, and the blank SF 180 attached to that motion

contained no such limitation. The trial court’s ruling does not reference Cardona’s

requests for production. The terms of the trial court’s order have two implications for our

analysis.

        First, the trial court did not order relator to create a document that did not exist in

response to a request for production insofar as the trial court’s order does not address or

reference Cardona’s request for production, and instead grants Cardona’s motion. And,

even if the trial court’s order had referenced Cardona’s requests for production, relator’s

complaints in this regard were not preserved because he did not object to Cardona’s

request for production on this basis. 4 See TEX. R. CIV. P. 193.2(a) (“A party must make


        4 In Guzman, we held that the discovery “rules do not permit the trial court to force a party to create
documents which do not exist, solely to comply with a request for production.” In re Guzman, 19 S.W.3d
522, 525 (Tex. App.—Corpus Christi–Edinburg 2000, orig. proceeding). This general proposition is a basic
tenet of the law pertaining to discovery. See, e.g., In re Colonial Pipeline Co., 968 S.W.2d 938, 942 (Tex.
1998) (orig. proceeding); In re Preventative Pest Control Houston, LLC, 580 S.W.3d 455, 460 (Tex. App.—
Houston [14th Dist.] 2019, orig. proceeding); In re Guzman, 19 S.W.3d at 525; see also TEX. R. CIV. P.
192.3 (“A person is required to produce a document or tangible thing that is within the person’s possession,

                                                     10
any objection to written discovery in writing—either in the response or in a separate

document—within the time for the response.”); id. R. 193.2(e) (“An objection that is not

made within the time required, or that is obscured by numerous unfounded objections, is

waived unless the court excuses the waiver for good cause shown.”).

        Second, contrary to Cardona’s arguments in this original proceeding, it would

appear that the discovery at issue is not limited solely to relator’s medical records. The

trial court’s order granted Cardona’s motion which included a blank authorization rather

than ordering production pursuant to her request for production, which included the

partially completed authorization requesting only relator’s “Medical Records.” The order

thus requires relator to sign an authorization for, arguably, all of his military records.

Accordingly, given that Cardona was seeking relator’s medical records, the order was not

reasonably tailored to include only relevant matters and was overbroad. See, e.g., In re

CSX Corp., 124 S.W.3d at 153; Fitzgerald v. Rogers, 818 S.W.2d 892, 895–96 (Tex.

App.—Tyler 1991, orig. proceeding).

        Based on the applicable law, we would reach a similar conclusion even if we were

to conclude that the trial court’s order required relator to execute an SF 180 that was

limited to relator’s medical records. The Texas Rules of Evidence protect from disclosure


custody, or control.”). In Guzman, we also held that the “Texas Rules of Civil Procedures do not authorize
a Court to order the creation of an authorization for a third party to deliver information to a litigant.” In re
Guzman, 19 S.W.3d at 525. The scope of this part of Guzman’s holding is unclear in the wake of the
numerous intervening changes to the rules of civil procedure. At the present time, the discovery rules
delineate the only “permissible” forms of discovery. See TEX. R. CIV. P. 192.1. However, “[e]xcept where
specifically prohibited, the procedures and limitations set forth in the rules pertaining to discovery may be
modified in any suit by the agreement of the parties or by court order for good cause.” Id. R. 191.1; see also
id. cmt. 1. Further, for example, Texas Rule of Civil Procedure 194.2 provides that, “in a suit alleging
physical or mental injury and damages from the occurrence that is the subject of the case,” a party may
request “all medical records and bills that are reasonably related to the injuries or damages asserted, or, in
lieu thereof, an authorization permitting the disclosure of medical records and bills,” or “all medical records
and bills obtained by the responding party by virtue of an authorization furnished by the requesting party.”
See id. R. 194.2(j), (k). Given our holding in this case, we need not further address this issue here.


                                                      11
confidential communications between a physician and patient and records of the identity,

diagnosis, evaluation, or treatment of a patient by a physician that are created or

maintained by a physician. TEX. R. EVID. 509(c); In re Collins, 286 S.W.3d 911, 916 (Tex.

2009) (orig. proceeding); Mutter v. Wood, 744 S.W.2d 599, 600 (Tex. 1988) (orig.

proceeding). The patient or his representative may claim the privilege. TEX. R. EVID.

509(d). An exception to the general rule applies where “any party relies on the patient’s

physical, mental, or emotional condition as a part of the party’s claim or defense and the

communication or record is relevant to that condition.” Id. R. 509(e)(4). In order for this

exception to apply, two conditions must be present: (1) the evidence sought to be

admitted must be relevant to the condition at issue; and (2) the condition must be relied

upon as part of a party’s claim or defense, “meaning that the condition itself is a fact that

carries some legal significance.” R.K. v. Ramirez, 887 S.W.2d 836, 843 (Tex. 1994) (orig.

proceeding); In re Morgan, 507 S.W.3d 400, 404 (Tex. App.—Houston [1st Dist.] 2016,

orig. proceeding). Even where these conditions are met, the trial court must still “ensure

that the production of documents ordered, if any, is no broader than necessary,

considering the competing interests at stake” by conducting an in camera review of the

documents and redacting or otherwise protecting any information not meeting the

standard. Ramirez, 887 S.W.2d at 843; see also M.A.W. v. Hall, 921 S.W.2d 911, 914–

15 (Tex. App.—Houston [14th Dist.] 1996, orig. proceeding).

       Here, neither the parties nor the trial court addressed whether these conditions

were met in this case, and the trial court did not order an in camera review of the

requested records to determine which records, if any, were relevant to relator’s physical

condition, and did not limit discovery to those relevant records. Ramirez, 887 S.W.2d at



                                             12
843; In re Turney, 525 S.W.3d 832, 836 (Tex. App.—Houston [14th Dist.] 2017, orig.

proceeding) (conditionally granting mandamus relief in part and denying it in part where

the records were discoverable, but the trial court erred in failing to conduct an in camera

review of the medical records to determine their relevance and limit discovery to those

relevant records). Accordingly, even if the trial court’s order were construed so as to limit

the record request to medical records, the order would constitute an abuse of discretion.

See Ramirez, 887 S.W.2d at 843; In re Turney, 525 S.W.3d at 836.

       We conclude that the trial court erred in granting Cardona’s motion and requiring

relator to execute the SF 180. We further conclude that relator lacks an adequate remedy

by appeal to address this error. The trial court’s discovery order compels production

beyond the rules of procedure, which is an abuse of discretion for which mandamus is

the proper remedy. See In re Nat’l Lloyds Ins. Co., 449 S.W.3d at 488; In re Deere & Co.,
299 S.W.3d at 820. We would further be unable to cure the trial court’s error on appeal.

See In re Ford Motor Co., 988 S.W.2d at 721. We sustain relator’s sole issue.

                                     V.      CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that relator has met his

burden to obtain relief. Accordingly, we conditionally grant relief and direct the trial court

to vacate its January 9, 2020 order. Our writ will issue only if the trial court fails to comply.



                                                                   JAIME TIJERINA,
                                                                   Justice

Delivered and filed the
17th day of April, 2020.



                                               13